Citation Nr: 9908337	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-12 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cardiovascular disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1941 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for "heart problems."  


FINDING OF FACT

There is no competent evidence of a nexus between any current 
cardiovascular disease and active service.  


CONCLUSION OF LAW

The claim for service connection for cardiovascular disease 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with regard to this 
matter is whether the veteran has presented evidence of a 
well-grounded claim, that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail, and the Board has no duty to 
further assist him with the development of his claim.  38 
U.S.C.A. § 5107(a).  Epps v. Gober, 126 F. 3rd 1464, 1468 
(1997); and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Case law provides that, while a claim need not be conclusive 
to be well grounded, it must be accompanied by evidence.  A 
claimant must submit supporting evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be: (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) evidence of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently credible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).  

In general, service connection will be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease suffered in line of duty.  38 
U.S.C.A. § 1110 (West 1991).  

Under the provisions of 38 C.F.R. § 3.303(b) (1998), with 
chronic disease shown as such in service (or during the 
presumptive period under the provisions of 38 C.F.R. § 3.307) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim is to be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

In the instant case, the veteran contends that he should be 
granted service connection for cardiovascular disease.  
However, he is not competent to provide an opinion relating a 
current cardiovascular disease or disability to his active 
service.  There is no medical opinion of record attributing 
any current cardiovascular disability to the veteran's active 
service.  Generally speaking, lay persons are not competent 
to offer evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The medical evidence of record reflects no complaints or 
abnormal findings indicative of cardiovascular disease during 
the veteran's active service or for years thereafter.  
Examination at the time of separation from service in 
December 1945 revealed a normal cardiovascular system.  A 
chest X-ray study was negative, and the veteran's blood 
pressure was recorded as 116/70.  

At the time of general medical examination by VA in December 
1946, the cardiovascular system was described as normal.  The 
veteran expressed no complaints regarding the cardiovascular 
system.  

Of record is a report of the VA dermatologic examination 
accorded the veteran in February 1961.  No reference was made 
to the veteran's cardiovascular system.  

Subsequent medical evidence dates from 1997.  The records 
include a discharge summary report reflecting private 
hospitalization of the veteran from March to April 1997 
because of progressive dyspnea, fatigue, shortness of breath, 
and peripheral edema.  This was reported as due to severe 
progressive aortic valve disease with four plus aortic 
insufficiency.

The veteran reportedly had a history of subacute bacterial 
endocarditis of multiple complications.  He had been treated 
medically for about six months with deterioration of his 
clinical condition.  Repeated transesophageal echocardiogram 
showed evidence of critical aortic insufficiency with 
preserved left ventricular function and normal coronary 
arteries.  He underwent aortic valve replacement.  

The final diagnoses were:  Congestive heart failure due to 
severe aortic insufficiency, status post aortic valve 
replacement; chronic atrial fibrillation-atrial flutter 
(controlled); acute renal failure, resolved; anemia; 
dyspepsia.  

In a report of consultation done during the hospitalization, 
Carlos R. Lombardo, M.D., reported that the veteran had been 
under the care of two other physicians.  The veteran was 
admitted to the hospital to undergo studies because of his 
aortic insufficiency and past history of myocarditis with 
aortic insufficiency, and a periaortic abscess.  It was 
indicated he had always been a very healthy man "and is known 
to have had a heart murmur early on when he was in the 
military."  The veteran had a history of cerebral vascular 
accident secondary to embolic phenomena in the past two 
months. 

Of record are statements from other physicians regarding 
their treatment and evaluation of the veteran for 
cardiovascular purposes during the 1990's.  None of these 
physicians commented on the etiology of the veteran's 
cardiovascular disease.  

Received in March 1998 were reports of periodic VA outpatient 
visits dating from 1988.  At the time of one such visit in 
January 1988, there was a question of a heart murmur.  The 
records contain no discussion or indication of any 
cardiovascular abnormality in the veteran's active service 
many years earlier.  

The veteran also contends that he was treated for heart 
disease during service.  The service medical records do not 
show such treatment.  As a lay person, the veteran would not 
be competent to diagnose such a disease during service.  

The Board has noted Dr. Lombardo's report that the veteran 
was known to have had a heart murmur ever since service.  
This report is likely based on history given by the veteran, 
and is erroneous.  The service medical records and post 
service VA examinations in the decades immediately after 
service do not disclose the presence of a heart murmur or 
other cardiovascular abnormality.  "Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner," does not 
satisfy "`competent medical evidence'" requirement set forth 
in Grottveit v. Brown, 5 Vet. App. 91, 93 (1995). LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).

A review of the evidence shows no medical opinion of record 
attributing any cardiovascular disease to the veteran's 
active service.  Since he has not presented competent medical 
evidence of a nexus between current cardiovascular disease, 
to include a heart murmur, and service, the claim for the 
disorder must be denied as not well grounded.  

When a claim is not well grounded, VA is under no further 
duty to assist the veteran in developing facts pertinent to 
the claim.  VA's duty to assist depends upon the particular 
facts of the case, and the extent to which VA has advised the 
claimant of the evidence necessary to support a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The 
Board finds that the veteran has been provided with adequate 
notice of the basis for the denial of his claim with regard 
to this matter and with the evidence required to render the 
claim well grounded in his statement of the case in June 
1998.  The U.S. Court of Appeals for Veterans Claims has 
recently held that the obligation exists only in limited 
circumstances where the veteran has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  

In this case, VA has made attempts to obtain additional 
evidence, but an attempt to obtain treatment records from a 
Dr. John J. Klabocha was returned with a Post Office stamp 
indicating "attempted-not known."  The RO indicated that it 
had checked with directory assistance, but was not able to 
locate an address for the physician.  The existence of other 
potentially supportive evidence has not been indicated.  The 
Board notes that its decision in this matter informs the 
veteran of the kind of evidence which would be necessary to 
make his claim well grounded.  


ORDER

Service connection for cardiovascular disease is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

